UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Amendment No. 1 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) arkway, Cayce, South Carolina29033 (803) 217-9000 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) arkway, Cayce, South Carolina29033 (803) 217-9000 Indicate by check mark whether the registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. SCANA Corporation Yes x No oSouth Carolina Electric & GasCompany Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. SCANA Corporation Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o South Carolina Electric & Gas Company Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). SCANA Corporation Yes o No x South Carolina Electric & Gas Company YesoNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Description of Shares Outstanding Registrant Common Stock at April 27, 2011 SCANA Corporation Without Par Value South Carolina Electric & Gas Company Without Par Value 40,296,147 (a) (a)Owned beneficially and of record by SCANA Corporation. This combined Form 10-Q/A, Amendment No. 1, is separately filed by SCANA Corporation and South Carolina Electric & Gas Company. Information contained herein relating to any individual company is filed by such company on its own behalf. Each company makes no representation as to information relating to the other company. EXPLANATORY NOTE This amendment to the Quarterly Report on Form 10-Q of SCANA Corporation (“SCANA”) and South Carolina Electric & Gas Company (“SCE&G”) for the quarter ended March 31, 2011(the “Form 10-Q”) is being filed to amend Exhibit 10.01 thereto (the “Exhibit”) in connection with SCANA’s and SCE&G’s confidential treatment request for certain portions of the Exhibit.No changes are being made to any other portions of the Form 10-Q originally filed. ITEM 6. EXHIBITS SCANA Corporation (SCANA) and South Carolina Electric & Gas Company (SCE&G): Exhibits filed or furnished with this Quarterly Report on Form 10-Q are listed in the following Exhibit Index. As permitted under Item 601(b)(4)(iii) of Regulation S-K, instruments defining the rights of holders of long-term debt of less than 10 percent of the total consolidated assets of SCANA, for itself and its subsidiaries, and of SCE&G, for itself and its consolidated affiliates, have been omitted and SCANA and SCE&G agree to furnish a copy of such instruments to the Commission upon request. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. The signature of each registrant shall be deemed to relate only to matters having reference to such registrant and any subsidiaries thereof. SCANA CORPORATION SOUTH CAROLINA ELECTRIC & GAS COMPANY (Registrants) By: /s/James E. Swan, IV August3, 2011 James E. Swan, IV Controller (Principal accounting officer) EXHIBIT INDEX Applicable to Form10-Qof ExhibitNo. SCANA SCE&G Description X Restated Articles of Incorporation of SCANA, as adopted on April26, 1989 (Filed as Exhibit3-A to Registration Statement No.33-49145 and incorporated by reference herein) X Articles of Amendment dated April27, 1995 (Filed as Exhibit4-B to Registration Statement No.33-62421 and incorporated by reference herein) X Articles of Amendment effective April 25, 2011 (Filed as Exhibit 99.1 to Form 8-K filed April 26, 2011 and incorporated by reference herein) X Restated Articles of Incorporation of SCE&G, as adopted on December30, 2009 (Filed as Exhibit1 to Form8-A (File Number 000-53860) and incorporated by reference herein) X By-Laws of SCANA as amended and restated as of February19, 2009 (Filed as Exhibit3.01 to Form 8-K filed February 23, 2009 and incorporated by reference herein) X By-Laws of SCE&G as revised and amended on February22, 2001 (Filed as Exhibit3.05 to Registration Statement No.333-65460 and incorporated by reference herein) X X Contract for AP1000 Fuel Fabrication and Related Services between Westinghouse Electric Company LLC and South Carolina Electric & Gas Company for V. C. Summer AP1000 Nuclear Plant Units 2 & 3, dated January 27, 2011 (portions of the exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended) (Filed herewith) 10.02* X X Independent Contractor Agreement between SCANA Corporation and William B. Timmerman dated January 7, 2011 (Previously Filed) X Certification of Principal Executive Officer Required by Rule13a-14 (Previously Filed) X Certification of Principal Financial Officer Required by Rule13a-14 (Previously Filed) X Certification of Principal Executive Officer Required by Rule13a-14 (Previously Filed) X Certification of Principal Financial Officer Required by Rule13a-14 (Previously Filed) X Certification of Principal Executive Officer Required by Rule13a-14 (Filed herewith) X Certification of Principal Financial Officer Required by Rule13a-14 (Filed herewith) X Certification of Principal Executive Officer Required by Rule13a-14 (Filed herewith) X Certification of Principal Financial Officer Required by Rule13a-14 (Filed herewith) X Certification of Principal Executive Officer Pursuant to 18U.S.C. Section1350 (Previously Furnished) X Certification of Principal Financial Officer Pursuant to 18U.S.C. Section1350 (Previously Furnished) X Certification of Principal Executive Officer Pursuant to 18U.S.C. Section1350 (Previously Furnished) X Certification of Principal Financial Officer Pursuant to 18U.S.C. Section1350 (Previously Furnished)
